UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2239



DANA LUSALA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-098-051)


Submitted:   March 25, 2005                 Decided:   April 13, 2005


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, N.
Christopher Hardee, Barry Joyce, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dana Lusala, a native and citizen of the Democratic

Republic of Congo (DRC), petitions for review of an order of the

Board of Immigration Appeals (Board) affirming, without opinion,

the immigration judge’s denial of his application for asylum,

withholding of removal, and protection under the Convention Against

Torture (CAT).

           Because the Board affirmed under its streamlined process,

the immigration judge’s decision is the final agency determination.

Camara v. Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004).            We will

reverse this decision only if the evidence “‘was so compelling that

no reasonable fact finder could fail to find the requisite fear of

persecution.’”     Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).            We

have reviewed the administrative record and the immigration judge’s

decision and find substantial evidence supports the conclusion that

Lusala failed to establish the past persecution or well-founded

fear of future persecution necessary to establish eligibility for

asylum.   See 8 C.F.R. § 1208.13(a) (2004) (stating that the burden

of proof is on the alien to establish eligibility for asylum);

Elias-Zacarias, 502 U.S. at 483 (same).

           Next,    we   uphold   the   immigration   judge's   denial   of

Lusala’s application for withholding of removal.        The standard for

withholding of removal is “more stringent than that for asylum


                                   - 2 -
eligibility.”   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).   An

applicant for withholding must demonstrate a clear probability of

persecution. INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987). As

Lusala failed to establish refugee status, he cannot satisfy the

higher standard necessary for withholding.

          Furthermore, we conclude substantial evidence supports

the determination that Lusala did not establish it was more likely

than not that he would be tortured if removed to DRC, see 8 C.F.R.

§ 1208.16(c)(2) (2004), and thus, that Lusala’s petition for

protection under the CAT was properly denied.

          Accordingly, we deny Lusala’s petition for review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                   PETITION DENIED




                               - 3 -